--------------------------------------------------------------------------------

Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (“Release”) is entered into by and between
ExamWorks Group, Inc. (“Company”) and Joshua W. LeMaire (“Employee”).


WHEREAS, Employee was employed by the Company as Vice President, Sales and
Marketing; and


WHEREAS, Employee tendered his resignation on May 17, 2011; and


WHEREAS, the parties now desire to resolve fully and finally all alleged claims
that Employee possesses or arguably may possess against the Company and all
related parties.


NOW THEREFORE, in consideration of the mutual promises contained in this
Release, the sufficiency and adequacy of which both parties hereby acknowledge,
it is agreed as follows:


1.  Date of Conclusion of Employment. Employee agrees that his employment with
the Company will end effective July 1, 2011 (the “Termination Date”).
 
2.  Severance.  In exchange for Employee’s execution of and compliance with this
Release, and provided that Employee re-executes this Release following the
Termination Date, Employee will receive severance payments in the gross amount
of $209,000, representing one (1) year of salary continuation (“Severance
Pay”).  The Severance Pay shall be payable in bi-weekly installments on regular
company payroll dates following the Termination Date until the Severance Pay has
been paid in full and shall be net of appropriate withholding for federal,
state, and local taxes as required by law.  The Severance Pay shall be reported
to taxing authorities on an IRS Form W-2 and its state and/or local equivalents
at appropriate times as required by applicable law.  Employee’s compliance with
all of the terms of this Release is a condition subsequent to payment of the
Severance Pay.   Employee acknowledges that if Employee did not sign this
Release and re-execute the release following the Termination Date, he would not
and will not, following the Termination Date, be entitled to the Severance
Pay.  Employee understands and agrees that should he violate any term or
provision of this Release, the Company’s obligations to pay Severance Pay shall
cease and Employee may be required, at the Company’s option, to return all but
$100.00 of the Severance Pay paid to Employee pursuant to this Release.
 
3.  No Continuation of Benefits After Termination Date.  Except as expressly
provided in this Release, following the Termination Date Employee will no longer
be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company or any Released Party, including, without
limitation, medical, dental and life insurance benefits and any 401(k)
retirement plan.  Notwithstanding the above, Employee shall be entitled to
purchase COBRA continuation insurance coverage at his own expense following the
Termination Date and shall be permitted to exercise any options that have vested
on or before the Termination Date under the ExamWorks Group, Inc. Amended and
Restated Stock Incentive Plan (“Stock Incentive Plan”) within sixty (60) days
following the Termination Date subject to and in accordance with the terms and
conditions of the Stock Incentive Plan.
 
4.  Complete Release.
 
 (a)  In General: In consideration for the Severance Pay, Employee irrevocably
and unconditionally releases all the Claims described in Section 4(b) that
Employee may now have against the Released Parties listed in Section
4(d).  However, Employee is not releasing his right to enforce this Release.
 
 (b)  Claims Released:  Subject to the exception noted above, Employee is
releasing all known and unknown claims, promises, causes of action, or similar
rights of any type (“Claims”) that Employee may have with respect to any
Released Party listed in Section 4(d).  Employee understands that the Claims he
is releasing might arise under many different laws (including statutes,
regulations, other administrative guidance, and common law doctrines), such as
the following:
 
 
 

--------------------------------------------------------------------------------

 
 
·  
Anti-discrimination statutes, such as Title VII of the Civil Rights Act of 1964,
Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive Order
11,246, which prohibit discrimination based on race, color, national origin,
religion, or sex; the Equal Pay Act, which prohibits paying men and women
unequal pay for equal work; the Americans With Disabilities Act and Sections 503
and 504 of the Rehabilitation Act of 1973, which prohibit discrimination based
on disability; and any other federal, state, or local laws prohibiting
employment discrimination.



·  
Federal employment statutes, such as the Employee Retirement Income Security Act
of 1974, which, among other things, protects employee benefits; the Fair Labor
Standards Act of 1938, which regulates wage and hour matters; the Family and
Medical Leave Act of 1993, which requires employers to provide leaves of absence
under certain circumstances; and any other federal laws relating to employment,
such as veterans’ reemployment rights laws.



·  
Other laws, such as any federal, state, or local laws providing workers’
compensation benefits, restricting an employer’s right to terminate employees,
or otherwise regulating employment; any federal, state, or local law enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith; any other federal, state, or local laws
providing recourse for alleged wrongful discharge, breach of an express or
implied contract, tort, physical or personal injury, emotional distress, fraud,
negligent misrepresentation, justified reliance, promissory estoppel, quantum
meruit, defamation, and similar or related claims.



·  
Examples of released Claims include, but are not limited to: (i) Claims that in
any way relate to Employee’s employment with the Company, or the termination of
that employment, (ii) Claims that in any way relate to the design or
administration of any employee benefit program; (iii) any Claims to attorneys’
fees or other indemnities.

 
 (c)  Unknown Claims:  Employee understands that he is releasing Claims that he
may not know about.  That is Employee’s knowing and voluntary intent, even
though Employee recognizes that someday he might learn that some or all of the
facts Employee currently believes to be true are untrue and even though Employee
might then regret having signed this Release.  Nevertheless, Employee is
assuming that risk and Employee agrees that this Release shall remain effective
in all respects in any such case.  Employee expressly waives all rights he might
have under any law that is intended to protect Employee from waiving unknown
claims.  Employee understands the significance of doing so.
 
 (d)  Released Parties:  The Released Parties are the Company, all current and
former parents, subsidiaries, affiliates or related companies, partnerships, or
joint ventures, and, with respect to each of them, their predecessors and
successors; and, with respect to each such entity, all of its past, present, and
future employees, officers, directors, stockholders, owners, managers,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs),
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this subsection, and their successors.
 
5.  Employee’s Representations, Warranties and Covenants.
 
 (a)  Pursuit of Released Claims:  Employee has not filed, initiated, or
prosecuted (or caused to be filed, initiated, or prosecuted) any lawsuit,
complaint, charge, action, compliance review, investigation, or proceeding with
respect to any Claim this Release purports to waive, and Employee promises never
to do so in the future, whether as a named plaintiff, class member, or
otherwise.  Employee promises to request any administrative agency or other body
assuming jurisdiction of any such lawsuit, etc. to withdraw from the matter or
dismiss it with prejudice.  The preceding sentences in this paragraph, however,
shall not preclude Employee from filing or prosecuting a charge with any
administrative agency with respect to any such Claim as long as Employee does
not seek any damages, remedies, or other relief for himself personally, which
Employee promises not to do, and any right to which Employee hereby waives.  If
Employee is ever awarded or recovers any amount as to a Claim Employee has
purported to waive in this Release, Employee agrees that the amount of the award
or recovery shall be reduced by the amounts Employee was paid under this
Release, increased appropriately for the time value of money, using an interest
rate of 10 percent per annum.  To the extent such a setoff is not effected,
Employee promises to pay, or assign to the Company his right to receive, the
amount that should have been set off.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)  Company Property:  Employee agrees to return to the Company, by the
Termination Date, all files, memoranda, documents, records, copies of the
foregoing (in any form), Company-provided credit cards, keys, building passes,
security passes, blackberry, cell phone, phone cards, access or identification
cards, and any other property of the Company or any Released Party that was in
Employee’s possession or control.  By the Termination Date, Employee will clear
all expense accounts, repay everything Employee owes to the Company or any
Released Party, pay all amounts Employee owes on Company-provided credit cards
or accounts (such as cell phone accounts), and canceled or personally assumed
any such credit cards or accounts.
 
 (c)  No Admission of Liability:  Employee agrees not to assert that this
Release is an admission of guilt or wrongdoing on behalf of the Company and/or
any of the Released Parties, and Employee acknowledges that the Released Parties
do not believe or admit that any of them has done anything wrong.
 
 (d)  No Disparagement or Harm:  Employee agrees not to criticize, denigrate, or
disparage any Released Party, or any products, services, processes, policies,
practices, standards of business conduct, or current or former areas of business
of any Release Party.  Employee agrees not to incur any expenses, obligations or
liabilities on behalf of any Released Party.
 
 (e)  Implementation:  Employee agrees to sign any documents and do anything
else that is necessary in the future to implement this Release.
 
 (f)  Other Representations:  Employee acknowledges and agrees that he has not
suffered any discrimination on account of his age, sex, race, national origin,
religion, disability, or any other protected status, and that none of these ever
has been an adverse factor used against Employee by any Released
Party.  Employee has not suffered any job-related wrongs or injuries for which
Employee might still be entitled to compensation or relief, such as an injury
for which Employee might receive a workers’ compensation award in the
future.  As of the date of Employee’s first execution of this Release, Employee
acknowledges that except for continuation of Employee’s base salary and health
insurance benefits through the Termination Date and Severance Pay due under this
Release, he has already been paid all salary, wages, commissions, or other
compensation due to Employee.  As of the Termination Date, Employee acknowledges
that except for Severance Pay due under this Release, he has already been paid
all salary, wages, commissions, or other compensation due to Employee.
 
 (g)  Under 40: Employee acknowledges that he is under the age of 40 and has no
claim under the Age Discrimination in Employment Act.
 
6.  Consideration of Release.  Employee acknowledges that, before signing this
Release, he was given a period of at least 7 days in which to consider this
Release.  If Employee chooses to sign this Release before the end of the 7-day
period, Employee represents that he chose to do so of his own free will, and
after he determined that he did not need the full 7-day period to consider this
decision.  Employee waives any right he might have to additional time beyond the
7-day consideration period within which to consider this Release.  Employee
further acknowledges that:  (1) Employee took advantage of this 7-day period to
the extent he deemed necessary to consider this Release before signing it; (2)
Employee carefully read this Release; (3) Employee fully understands this
Release; (4) Employee is entering into the Release voluntarily; (5) Employee is
receiving valuable consideration in exchange for his execution of this Release
that Employee would not otherwise be entitled to receive (including, without
limitation, payment of compensation through the Termination Date); and (6) the
Company, in writing, encouraged Employee to discuss this Release with an
attorney of his choice (at Employee’s own expense) before signing Release, and
that Employee did so to the extent he deemed appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Protection of Confidential Information.  Employee acknowledges that, during
Employee’s employment with the Company, the Company provided Employee with
access to Confidential Information and other valuable resources and assets to
which Employee would not have had access but for Employee’s employment with the
Company.  Accordingly, Employee makes the following promises:
 
 (a)  Non-Disclosure: Employee will not use, disclose or reveal to any
individual, corporation, partnership, joint venture, limited liability company,
trust, governmental entity, or other organization (each, a “Person”) any
Confidential Information except when acting with prior written authorization
from a duly authorized Company officer.  Employee understands that if Employee
has any questions about what constitutes Confidential Information under this
Release, Employee will seek and obtain written clarification from the
Company.  Notwithstanding this promise, Employee may disclose Confidential
Information as required by court order, subpoena, or otherwise as required by
law; provided that, upon receiving such order, subpoena, or request and prior to
disclosure, Employee shall provide written notice to the Company of such order,
subpoena, or request and of the content of any testimony or information to be
disclosed and shall cooperate fully with the Company to lawfully resist
disclosure of such information.  Nothing in this Release shall prevent Employee
from testifying or meeting with any representatives of any federal, state or
local law enforcement agency who are investigating any matters involving the
Company’s business practices.  Likewise, nothing in this Release shall be deemed
to limit Employee’s non-disclosure obligations under any applicable rule,
statute, or regulation.
 
(i)  The term “Confidential Information” means all information belonging to, or
otherwise relating to the business of the Company or its affiliates, which is
not generally known, regardless of the manner in which it is stored or conveyed
to Employee, and which the Company has taken reasonable measures under the
circumstances to protect from unauthorized use or disclosure.  Confidential
Information includes trade secrets as well as other proprietary knowledge,
information, know-how, and non-public intellectual property rights, including
unpublished or pending patent applications and all related patent rights,
formulae, processes, discoveries, improvements, ideas, conceptions, compilations
of data, and data, whether or not patentable or copyrightable and whether or not
it has been conceived, originated, discovered, or developed in whole or in part
by Employee.  For example, Confidential Information includes, but is not limited
to, information concerning the Company’s business plans, operations, products,
strategies, marketing, sales, inventions, designs, costs, legal strategies,
finances, employees, clients and customers (including customer contacts),
prospective clients and customers, physician and medical evaluator panel,
licensees, or licensors; information received from third parties under
confidential conditions; or other valuable financial, commercial, business,
technical or marketing information concerning the Company, or any of the
products or services made, developed or sold by the Company.
 
(ii)     Confidential Information does not include information that was (i)
generally known to the relevant public at the time of disclosure; (ii) lawfully
received by Employee from a third party; (iii) known to Employee prior to
receipt from the Company; or (iv) was independently developed by Employee or
independent third parties.
 
 (b)  Non-Solicitation of Restricted Employees and Consultants.  During the
remaining term of his employment with the Company and for a period of
twenty-four (24) months following the Termination Date, Employee will not,
directly or indirectly, hire, recruit or solicit for himself or another employer
or Person, or attempt to hire recruit or solicit for himself or another employer
or Person, any Restricted Employee or Restricted Consultant who was employed by
or otherwise providing services to the Company or an affiliate of the Company
(each of the Company and its affiliates, an “ExamWorks Company”) as of the
Termination Date, except when acting with prior written authorization from a
duly authorized Company officer.
 
(i)  The term “Restricted Consultant” means any individual or entity with whom
any ExamWorks Company contracts to provide services within the “Restricted
Business,” including but not limited to physicians and other medical
professionals with whom any ExamWorks Company contracts to provide independent
medical evaluations and review services.
 
(ii)     The term “Restricted Employee” means an employee of any ExamWorks
Company who was employed by an ExamWorks Company as of or within twelve (12)
months prior to the Termination Date.
 
(iii)   The term “Restricted Business” means the business of arranging and
facilitating independent medical examinations, peer reviews, record reviews,
external reviews, bill reviews, medical cost containment services, Medicare
set-aside services, and related services (including, without limitation,
physician examinations, pharmaceutical diagnostic analysis,  medical and
vocational case management and other reviews of medical records, appearing and
testifying as expert witness in legal proceedings and evaluations under oath)
for insurance companies, attorneys and other third parties to examine, validate,
independently review and/or evaluate, as the case may be, workers compensation,
liability, personal injury, disability and/or other claims, billing and pricing
matters.
 
 
 

--------------------------------------------------------------------------------

 
 
 (c)  Non-Solicitation of Restricted Customers.  Employee acknowledges that in
his role as Vice President, Sales and Marketing and an executive officer of the
Company, he oversaw, managed and had access to information regarding each of the
past, current and potential clients and customers of the Company and its
affiliates, and that such information is valuable proprietary information of the
Company.  Accordingly, during the remaining term of his employment with the
Company and for a period of twenty-four (24) months following the Termination
Date, Employee will not, directly or indirectly, except when acting with prior
written authorization from a duly authorized Company officer, (i) solicit,
divert or take away from any ExamWorks Company, or attempt to solicit, divert or
take away from any ExamWorks Company, the business of  any Restricted Customer
for the purpose of aiding, assisting or supporting the sale of  products or
services that compete with those offered or provided by any ExamWorks Company in
the Restricted Business, or (ii) persuade or attempt to persuade any Restricted
Customer to terminate or modify such Restricted Customer’s relationship with any
ExamWorks Company.  The term “Restricted Customer” means a person or entity (or
any employee or representative thereof) (i) that is or was a customer of an
ExamWorks Company, (ii) to which any ExamWorks Company had submitted a request
for proposal response, or (iii) with which an ExamWorks Company had held a
meeting, in each case  within the twelve (12) months preceding the Termination
Date.
 
 (d)  Non-Competition.  Employee hereby acknowledges that the ExamWorks
Companies conduct the Restricted Business throughout the Restricted Territory
and have current plans to further expand the Business throughout the Restricted
Territory, and accordingly, it is essential that any noncompetition covenant
with respect thereto cover all of the Restricted Business and the entire
Restricted Territory.  During the remaining term of his employment with the
Company and for a period of twenty-four (24) months following the Termination
Date, Employee will not, directly or indirectly, either directly, indirectly,
individually, in partnership, jointly or in conjunction with any Person, except
when acting with prior written authorization from a duly authorized Company
officer, (i) engage in the Restricted Business within the Restricted Territory,
(ii) own, operate or control, have an equity or profit interest in, or
participate in the ownership, management, operation or control of, any Person
(including, without limitation, any corporation, partnership, professional
corporation, proprietorship or other venture) that engages in the Restricted
Business anywhere in the Restricted Territory, (iii) render advice to, or be
employed or engaged as an officer, executive, consultant, or sales
representative by any Person (including, without limitation, any corporation,
partnership, proprietorship or other venture) that that engages in the
Restricted Business within the Restricted Territory, or (iv) perform, teach or
instruct any Person to perform services of a type Employee performed for the
Company or of a type the Business arranges or facilitates.
 
(i)  The term “Restricted Territory” means the United States of America, Canada
and the United Kingdom.  Employee acknowledges that he provided services to the
Company and managed the Company’s sales, marketing and corporate development
operations throughout the Restricted Territory during his tenure as Vice
President, Sales and Marketing of the Company and that therefore the scope of
the Restricted Territory is reasonable and appropriate.
 
(ii)     Notwithstanding the above, nothing in this Release shall be deemed to
prevent Employee from purchasing or owning, directly or beneficially, as a
passive investment, less than ten percent (10%) of any class of the
publicly-traded securities of any corporation.
 
8.  Intellectual Property.  Employee acknowledges that the Company is the sole
owner of all the products and proceeds of Employee’s services during the term of
his employment with the Company, including, but not limited to, all logos,
materials (including marketing materials), ideas, concepts, formats,
suggestions, developments, arrangements, packages, programs and other
intellectual properties that Employee may have acquired, obtained, developed or
created in connection with and during his employment, free and clear of any
claims by the Employee (or anyone acting or claiming on Employee’s behalf) of
any kind or character whatsoever (the “IP”).  Employee hereby assigns and
transfers all right, title and interest in and to the IP to the Company, and
shall, at the request of the Company, execute such assignments, certificates or
other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, title or interest in or to any such IP.
 
 
 

--------------------------------------------------------------------------------

 
 
9.  Re-execution of Release Following Termination Date.  Employee shall
re-execute this Release within three (3) days following the Termination Date for
the purpose of reaffirming the agreements and obligations of Employee contained
herein as of the date of such re-execution.  Employee understands that the
Company’s obligations to make the Severance Pay shall be contingent upon such
re-execution; provided that a failure by Employee to so re-execute the Release
shall not otherwise affect any agreement or obligation of the parties under this
Release, including any release or covenants given or made by Employee as of the
date of Employee’s first signature of this Release.
 
10.    Miscellaneous.
 
 (a)  Entire Agreement:  This is the entire agreement between Employee and the
Company, except for any previously existing non-disclosure, non-solicitation, or
non-competition agreement between Employee and the Company, including those
included in the Stock Incentive Plan Stock Option Award Agreement between the
Company and the Employee, the terms of which are hereby incorporated into this
Release.  This Release may not be modified or canceled in any manner except by a
writing signed by both Employee and an authorized Company official.  Employee
acknowledges that the Company has made no representations or promises to him
other than those in or referred to by this Release.
 
 (b)  Severability:  If any provision in this Release is found to be
unenforceable, such provision shall be severable from the remainder of the
Release, and all other provisions will remain fully enforceable.  Employee’s
violation of the provisions of this Release does not affect the legality of
Employee’s release.
 
 (c)  Successors:  This Release binds Employee’s heirs, administrators,
representatives, executors, successors and assigns, and will inure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.
 
 (d)  Interpretation: This Release shall be construed as a whole according to
its fair meaning.  It shall not be construed strictly for or against Employee or
any Released Party.  Unless the context indicates otherwise, the term “or” shall
be deemed to include the term “and” and the singular or plural number shall be
deemed to include the other.  Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Release.
 
 (e)  Controlling Law, Jurisdiction: This Release shall be construed under,
governed by and enforced in accordance with the laws of the State of
Delaware.  Any action brought to enforce or invalidate the terms of this Release
may be brought only in the federal or state courts in New Castle County in the
State of Delaware.
 
 (f)  Counterparts.  This Release may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.
 


[Signatures on next page.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Separation and Release Agreement has been executed by
the undersigned parties.
 
 

Date:      May 19, 2011  /s/ Joshua W. LeMaire   Joshua W. LeMaire        
Date:      May 19, 2011  /s/ Crystal B. Patmore   ExamWorks Group, Inc.      
by Crystal B. Patmore
  Vice President, Human Resources

 
                                                               
Re-Executed by Employee following Termination Date:
                        Date:               
Joshua W. LeMaire
 

 